DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2.	Claims 1, 5, 12, 13 and 20 are amended while claims 9 and 17 are cancelled. Claims 1-8, 10-16, and 18-20 filed 3/1/21 are pending.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/21 has been entered.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claims 1-4 are directed to systems, 5-12 are directed 
Nevertheless, independent claims 1, 5, and 13 are directed in part to an abstract idea without significantly more. The claims are drawn to augmented reality money transfer, which falls under commercial or legal interactions under certain methods of organizing human activity, in this case. The independent claims recite the following steps which fall under commercial or legal interactions, and are done by using generic computing components: detecting an indicator, retrieving meta-information, receiving input, transmitting instructions, receiving instructions, determining the numerical transaction amount, transmitting a notification, outputting the indicator, and receiving a notification. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as commercial or legal interactions but for the recitation of generic computer elements, then it falls within the “Commercial or Legal Interactions” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of augmented reality money transfer with generally recited computer elements such as an augmented reality application, processing unit, processors, first computing device, hardware-based detectors, input components, memory, computer server, transaction network, display screen, and second computing device. Accordingly, the processing unit, display screen, processors, augmented reality application, first computing device, hardware-based detectors, input components, memory, computer server, transaction network, and second computing device computer elements do not integrate the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processing unit, augmented reality application, display screen, processors, first computing device, hardware-based detectors, input components, memory, computer server, transaction network, and second computing device computer elements to perform these steps amounts to no more than mere instructions to apply the exception using generic computing elements. Mere instructions to apply an exception using generic computing components cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims 2, 6, and 14, the claims are directed to limitations which server to limit by incorporating a camera. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 3, 8, and 16, the claims are directed to limitations which server to limit by incorporating a GPS receiver. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide 
Regarding dependent claims 4, 7, and 15, the claims are directed to limitations which server to limit by incorporating a radio frequency (RF) signal indicator. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 10 and 18, the claims are directed to limitations which server to limit by incorporating a display screen. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 11 and 19, the claims are directed to limitations which server to limit by incorporating transaction parameters. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 12 and 20, the claims are directed to limitations which server to limit by incorporating a second indicator. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
6.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.  	Claims 1-8, 10-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Casares et al (2008/0313047) in view of Cramer et al (2011/0225069) and Laracey (2011/0251892).

a first computing device associated with a first entity, wherein the first computing device comprises (see [0009] discloses first and second financial devices): 
a processing unit comprising one or more processors; one or more hardware-based detectors; one or more user input components (see [0012] discloses inputting information); and 
wherein the second computing device is separate from the first computing device (see [0067] discloses visual indicators and identifies first device 105 to second device);
receive input via the one or more user input components, specifying one or more transaction parameters comprising at least a numerical transaction amount (see [0012] discloses inputting information about financial transaction, which would include amount, [0052] discloses amount of funds to transfer); and
consequent to the determining the identity of the second identity, transmit instructions to a computer server of a transaction network, the instructions corresponding to instructions to initiate a transaction between the first computing device and the second computing device (see [0064-0065] discloses initiation of a purchase, [0037] each device identifies each other, [0067-0068] discloses identification module where second device has been identified and then transaction is completed);
the computer server of the transaction network, wherein the computer server comprises (see [0046] discloses server):
a processing unit comprising one or more processors; and memory readable by the processing unit and storing therein a set of instructions which, when executed by the 
receive the instructions from the first computing device to initiate the transaction between the first computing device and the second computing device and associated with the first entity and the second entity (see [0065] discloses initiation of a purchase);
determine, based on the instructions received from the first computing device, the numerical transaction amount (see [0052] discloses amount of funds to transfer);
transmit a notification to the second computing device including transaction details for the transaction to be initiated between the first computing device and the second computing device; and the second computing device, wherein the second computing device comprises (see [0077] discloses being notified of all financial transactions and [0097] discloses successful completion):
a processing unit comprising one or more processors; and memory readable by the processing unit and storing therein a set of instructions which, when executed by the processing unit, causes the second computing device to (see [0038] discloses information being processed in application layer of device protocol 224):
output the indicator associated with the second computing device (see [0067-0068] discloses indicator); and 
receive the notification from the computer server of the transaction network, including the transaction details for the transaction to be initiated between the first computing device and the second computing device (see [0077] discloses being notified of all financial transactions and [0097] discloses successful completion).

memory readable by the processing unit and storing therein a set of instructions which, when executed by the processing unit, causes the first computing device to (see [0035-0036] discloses memory);
a processing unit comprising one or more processors (see [0013, 0016, 0093] disclose processors)
using an augmented reality application operating on the first computing device (see [0055] discloses augmented reality application);
and activate at least one of the one or more hardware-based detectors to detect one or more indicators that correspond to one or more of a visual dynamic indicator displayed via a display screen of the second computing device, a location-based indicator, and/or a radio frequency signal indicator (see [0038, 0041, 0055] disclose camera, see [0041, 0094] disclose GPS and location, see [0041, 0045, 0120] disclose RFID, [0035] discloses activating hardware);
From the teaching of Cramer, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Casares’s invention with Cramer’s disclosure of a memory and processors in order “… for purchasing goods and services in an augmented reality-enabled distribution network (see Cramer Abstract).”
However, Casares and Cramer fail to disclose the following. Meanwhile, Laracey discloses:
to retrieve meta-information associated with the one or more indicators and determine an identity of a second entity based at least in part on the meta-information associated with 
discloses corresponding to one or both of a physical object and a wireless signal associated with the second computing device (see [0066, 0070, 0109] discloses wireless signal associated with other device).
From the teaching of Laracey, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Casares’s and Cramer’s inventions with Laracey’s disclosure of meta-information in order “… for using mobile devices to conduct payment transactions… (see Laracey Abstract).”
Re Claims 2, 6, 14: However, Casares fails to disclose the following. Meanwhile, Cramer discloses wherein the hardware-based detectors of the first computing device comprise a camera, and wherein detecting the indicator associated with the second computing device comprises:
activating the camera of the first computing device to capture a visual image of the indicator;
analyzing the captured visual image of the indicator to determine the size, shape, and color of the indicator; and
determining a transaction party associated with the second computing device, based on the size, shape, and color of the indicator (see [0038, 0041, 0055] disclose camera). From the teaching of Cramer, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Casares’s invention with Cramer’s disclosure of a camera in order “… 
Re Claims 3, 8, 16: However, Casares fails to disclose the following. Meanwhile, Cramer discloses wherein the indicator comprises a location-based indicator associated with a first geographic location, wherein the hardware-based detectors of the first computing device comprise a global positioning system (GPS) receiver, and wherein detecting the indicator associated with the second computing device comprises:
activating the GPS receiver of the first computing device to determine a current location of the first computing device; and
compare the current location of the first computing device to a plurality of locations associated with a plurality of location-based indicators, and
wherein the first computing device determines a transaction party associated with the second computing device, based on the comparison of the current location of the first computing device to the first geographic location associated with the location-based indicator (see [0041, 0094] disclose GPS and location). From the teaching of Cramer, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Casares’s invention with Cramer’s disclosure of GPS in order “… for purchasing goods and services in an augmented reality-enabled distribution network (see Cramer Abstract).”
Re Claims 4, 7, 15: However, Casares fails to disclose the following. Meanwhile, Cramer discloses wherein the indicator comprises a radio frequency (RF) signal indicator transmitted by the second computing device, wherein the hardware-based detectors of the first computing 
activating the RF receiver of the first computing device to detect the RF signal indicator transmitted by the second computing device; and 
comparing the detected RF signal indicator to a plurality of RF indicator signals associated with a plurality of entities, 
wherein the first computing device determines a transaction party associated with the second computing device, based on the comparison of the RF signal transmitted by the second computing device to the plurality of RF indicator signals (see [0041, 0045, 0120] disclose RFID). From the teaching of Cramer, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Casares’s invention with Cramer’s disclosure of a camera in order “… for purchasing goods and services in an augmented reality-enabled distribution network (see Cramer Abstract).”
Re Claims 10, 18: Casares discloses wherein the indicator comprises a visual dynamic indicator output via a display screen of the second computing device, wherein the visual output of the dynamic indicator changes over time (see [0067] discloses visual indicator).
Re Claims 11, 19: Casares discloses further comprising: 
receiving one or more transaction parameters, via the user input components of the first computing device;
determining a second indicator, based on the received transaction parameters; and
outputting the second indicator via a display screen of the first computing device (see [0067-0068, 0092] discloses indicator).

determining that the transaction amount has been received from the second
entity; 
and changing the second indicator output via the display screen of the first computing device to output a null indicator on the display screen instead of the second indicator, in response to determining that the transaction amount has been received from the second entity (see [0067-0068, 0092] discloses indicator).
Response to Arguments
8.	Applicant's arguments filed 3/1/21 have been fully considered but they are not persuasive. The applicant’s arguments are not found to be persuasive with respect to the new claim amendments. Regarding activating hardware with various indicators such as location and RFID, Cramer discloses activating hardware in [0035]. Cramer further discloses the location based indicators in [0041, 0094] and the RFID based locators in [0041, 0045, 0120]. Regarding retrieving meta-information associated with the indicators, a new reference Laracey is relied upon above. Regarding consequent to the determining the identity of the second identity processing the transaction, in [0037] Casares has the devices identify each other first before fulfilling the transaction. In [0064-0065], Casares disclose getting the identification of the second device, then processing the transaction. Furthermore, in [0067-0068], Casares discloses .
With regards to 101, the Examiner respectfully disagrees. The Applicant tries to compare the current claims to Bascom’s claim 1 and the length of the claim however, not only are they not similar, the length of the claim is not one of the steps to determine 35 USC 101 eligibility. Furthermore, no agreements were made in the telephone interview regarding overcoming the 35 USC 101 rejection.
	Then, the applicant has not shown that there is a practical application of the judicial exception under Step 2A Prong 2. None of the five indicators for integration into a practical application are provided. The limitations do not satisfy any of the five indicators for integration into a practical application, which are: improvements to the functioning of a computer/technology/technical field, applying or using the judicial exception to effect a particular treatment for disease/medical condition, applying the judicial exception with a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. There are no additional elements in the claim to integrate the judicial exception into a practical application. 	
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the 








Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fawaad Haider/
Examiner, Art Unit 3687